434 F.2d 609
Carlos CALBILLO, Plaintiff-Appellee,v.SAN JACINTO JUNIOR COLLEGE, to wit Dr. O. W. Marcom, et al.,Defendants-Appellants.
No. 28996.
United States Court of Appeals, Fifth Circuit.
Nov. 5, 1970.

Stanley D. Baskin, Baskin, Fakes & Stanton, Pasadena, Tex., for appellants.
David H. Berg, American Civil Liberties Union, Houston, Tex., for appellee.
Before GEWIN, MORGAN, and ADAMS,* Circuit Judges.
PER CURIAM:


1
On November 17, 1969, Honorable John V. Singleton, Jr., Judge of the United States District Court for the Southern District of Texas, 305 F.Supp. 857, granted the motion of Carlos Calbillo, student at San Jacinto Junior College, for a preliminary injunction restraining officials of the College from enforcing their student conduct regulation, which provides that 'Male students at San Jacinto Junior College are required to wear reasonable hair styles and to have no beards or excessively long sideburns.'  The District Court also enjoined the defendants from refusing to permit the plantiff to continue to attend the College, and ordered removed from plaintiff's record any mention of his expulsion based on a violation of the regulation in question.


2
At oral argument both parties suggested that pending this appeal there had been a change in circumstances which indicate this case may be moot; plaintiff's college record has been changed to delete reference to his expulsion, plaintiff has shaved his beard, and plaintiff has withdrawn from the College.  Since plaintiff may no longer have a justiciable claim, we remand this case to the District Court to consider whether the controversy is now moot, whether it remains appropriate to enjoin the College from enforcing, in whole or part, the regulation against all students, and to provide the College with the opportunity to revise its regulations so that they are clearly related to the maintenance of reasonable discipline and decorum.1


3
The case will be remanded for action consistent with this opinion.



*
 Of the Third Circuit, sitting by designation


1
 The present suit was not brought as a class action.  Nonetheless, the injunction appears to apply to all students at the College, both now and in the future